Title: General Orders, 27 January 1800
From: Hamilton, Alexander,North, William
To: 


New York, Jan. 27th 1800.
Pursuant to instructions from the Secretary of War, the terms of enlistment of recruits in future raised are to be changed, and instead of being enlisted for any particular corps or regiments, they are to be enlisted for the service at large.
It is directed by the Secretary of War, by instructions dated January 25th 1800, that cadets in the fortifications upon the sea board, and West Point, receive in future the same allowance of fuel per month, as is granted to lieutenants agreeable to regulations established by the War Department.

William North,Adjutant General.
